Citation Nr: 1629859	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-30 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to February 2, 2008.  

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from February 2, 2008.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to April 5, 2011.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that, in pertinent part, granted, service connection for PTSD, evaluated as 10 percent disabling, effective April 17, 2006.  The Veteran disagreed with the initial rating, and the current appeal ensued.  

The RO increased the initial rating for the Veteran's PTSD to 30 percent, effective April 17, 2006.  He filed a statement in October 2008, requesting a higher rating for his service-connected PTSD.  This statement was accepted by the RO as a substantive appeal (VAF 9) with respect to the issue of an initial increased rating for PTSD.  

The Veteran's representative in April 2011, contended that entitlement to a TDIU is warranted based on the Veteran's April 2011 letter describing that he had to leave his job because of his PTSD.  The Court has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record.  

In a May 2011 Board decision, the Board determined that the criteria for 50 percent for PTSD, prior to February 2, 2008, were met.  The issues of entitlement to a TDIU and a rating in excess of 70 percent from February 2, 2008 were remanded for further development.  The Veteran subsequently appealed the initial increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  

In January 2012, the Court issued an order approving a Joint Motion for Partial Remand of the parties to vacate the Board's decision regarding the issue of an initial rating in excess of 50 percent for PTSD, prior to February 2, 2008, and to remand that issue back to the Board, consistent with the terms of the Joint Motion for Partial Remand.  

By rating decision of December 2012, entitlement to a TDIU was granted, effective April 5, 2011.  The Veteran's attorney has raised the issue of a TDIU prior to April 5, 2011 (see June 2016 brief).  

Pursuant to this Board decision, an initial rating of 70 percent, and no higher, for PTSD is granted, effective April 17, 2006.  Additionally, the Veteran's TDIU was granted from December 31, 2009.  

The issue of entitlement to a TDIU prior to December 31, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  For the entirety of the appeals period, the Veteran's service-connected PTSD is productive of no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation, near continuous panic  or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain relationships; however, total occupational and social impairment due to such symptoms as gross impairment in thought processes of communication, persistent delusions and hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives or own name or symptoms approximating this level of disability have not been shown.  

2.  The Veteran is service connected for PTSD, increased to 70 percent for the entire appeals period during the pendency of this claim; pleural cavity injury, right, secondary to gunshot (GSW) with fractures healed, 8th, 9th, 10th ribs, right, obliteration of the right CPA (costophrenic angle), 30 percent disabling; and scar, anterior abdominal wall and bilateral hearing loss, both noncompensable.  The total rating is 80 percent.  

3.  The Veteran completed high school and previously owned his own construction company performing bulldozing excavation.  He last worked when he closed his business in December 2009.  

4.  As of December 2009, the Veteran's service-connected disabilities were of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 70 percent, and no higher, for service-connected PTSD, effective April 17, 2006, to February 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for an initial schedular rating of 100 percent for service-connected PTSD, effective from February 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 DC 9411 (2015).  

3.  The criteria for entitlement to TDIU have been met since December 31, 2009.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for PTSD was granted in a rating decision of August 2007.  The Veteran appealed the assigned initial disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO associated the Veteran's VA and private treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The VA examinations of September 2006 and October 2009 and private psychiatric evaluation of May 2016 were thorough examinations of the Veteran.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was offered a Board hearing and he declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial Increased Rating-PTSD 

The Veteran asserts that his PTSD is more severe than currently rated.  He claimed that he was angry, irritable, isolated and depressed.  He also did not really like to associate with people.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204,208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2 , 4.41 (2015).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015). 

When the appeal arises from an initial rating, such as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  
38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The Board also notes that, under 38 C.F.R. § 4.130, prior to March 1, 2015, the nomenclature employed in this portion of the rating schedule was based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Global Assessment of Functioning (GAF)  is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

The Board notes that the newer DSM-5 has now been officially released.  A final rule was issued effective March 19, 2015, that replaced the DSM-IV with the 
DSM-5.  However, the provisions of the final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier and thus DSM-IV applies.  

After scrutinizing the evidence - which includes VA outpatient treatment records, a May 2016 private medical statement, and VA examination reports-the Board finds that the totality of the evidence warrants no more than an initial rating of 70 percent throughout the entirety of the appeals period from April 17, 2006.   

VA outpatient treatment records from February 2006 to September 2007 were associated with the Veteran's Veterans Benefits Management System (VBMS) file and reviewed.  He was seen in a February 2006 PTSD screening, and was noted to have social anxiety, isolation and verbal agitation at times.  He self-medicated with alcohol.  He was married and had children and grandchildren.  He had a son who was stationed in Iraq at the time of the screening.  He had a stable financial status working in construction.  He lived in his own home with his wife.  He reported service in combat in Vietnam with injury and PTSD issues.  Mental status examination revealed the Veteran to be alert and attentive and oriented times three.  He was cooperative and reasonable and his grooming was appropriate.  His speech was of normal rate and rhythm.  His mood was depressed and he reported flashbacks and nightmares from service.  His insight and judgment were good.  His initial diagnoses were chronic PTSD, depressive disorder, not otherwise specified (NOS), and alcohol abuse.   He was assigned a GAF score of 45/70 (which could not be explained on later examination).  He began a trial of Paxil for his PTSD, depression, and social anxiety.  

In March and May 2006, the Veteran was noted to have major flashbacks and nightmares, and was hesitant to talk about his Vietnam experiences.  He had been having episodes of agitation with his customers in his business and could not tolerate his grandchildren visiting without leaving the room.  He brought his wife with him during the March 2006 outpatient treatment.  She was supportive but did not understand his mood swings and paranoia.  He continued his Paxil and began Vistaril for severe anxiety.  In May 2006, his Paxil dosage was increased and his Vistaril was continued.  

In August 2006, the Veteran was seen for medication check-up and treatment for PTSD.  He related he was a little better on his medication and discussed issues that occurred in Vietnam.  He stated he was still having daily flashbacks and nightmares from PTSD issues.  He related that he almost went through divorce numerous times because of his mood swings and his temper.  He stated he was attending Vet groups in Tupelo and he felt they had helped somewhat.  From May 2006 to September 2007, he was seen for ongoing individual and group therapy and medication follow-up for his PTSD.  

The Veteran underwent a VA examination in September 2006.  He related that he lived with his wife of 32 years.  His son, was serving in the Marine Corps in Israel, and his married daughter lived nearby the Veteran with her two children.  The Veteran stated that he and his wife visited with their children and grandchildren on a regular basis.  He was self-employed in construction work and had maintained his business for the last 11 years and worked full-time.  He had one employee working with him at the time of the examination.   He reported he experienced some intrusive thoughts and images of his combat experiences in Vietnam.  He often tried to distract himself, avoiding those thoughts by using alcohol to self-medicate.  The intrusive images occurred at least weekly and he had some nightmares, but had trouble recalling some details of his dreams.  His wife reported that over the years, he demonstrated restless sleep, tossing and turning, yelling out at night and on one occasion, he held her by the throat, but hit his head on the bedpost and woke up.  At the time of the examination, they did not sleep in the same room.  When he had thoughts of combat, he experienced significant distress, often feeling alone and isolated.  His heart would race and he would experience muscle tension in his neck and shoulders.  He experienced much irritability and angry outbursts.  He was oversensitive and often blew events out of proportion, alienating his family.  He reported being fired from jobs due to his temper and angry outbursts.  In the past 10 to 12 years, he had increased irritability and oversensitivity which had worsened.  Violence had been a part of his marriage in the past, with the last episode of violence occurring about two to three years prior to the examination.  He expressed sleep disturbance and disturbance in his overall concentration, forgetting what he was reading mid-paragraph, or being easily distracted.  He experienced hypervigilance and exaggerated startle response.  He reported variable appetite, decreased energy, and consistently depressed mood.  He had decreased interest in activity, such as his business.  He had panic symptoms since the 1970s.  He cited examples of his short fuse and episodes of agitation with customers of his business.  He reported an upcoming family reunion, where he was planning to spend the least amount of time because he had difficulty tolerating that level of interaction with a number of people.  

Mental status examination revealed the Veteran to be awake, alert, and oriented times four.  Grooming and hygiene were fair and he was neatly dressed in casual attire.  Eye contact was fair and speech was normal rate and rhythm.  Attention was limited at times as was concentration.  Mood was depressed with blunted affect, thoughts were logical and goal-oriented with no evidence of paranoia, delusions, or hallucinations.  Memory was intact and his insight and judgment were fair.  The diagnoses were PTSD, and depressive disorder, NOS.  His GAF was 60.  

In December 2007, the Veteran reported mood swings and anxiety to the point where he stated he was unable to tolerate these at times.  He reported that he had no thoughts of harming himself or others, but was still having family issues.  He was coping with flashbacks and nightmares, and they were more often than in the past.  He stated that he thought his medication helped, but he still felt the need to isolate himself from stress at times in order to cope.  In February 2008, the Veteran was seen for his PTSD, depression, and anxiety.  He was having more nightmares and flashbacks.  He had a warrant for hitting a man who called him a liar.  There had been no further problems since that time.  He stated he planned to pay the fine and go on with his life.  An April 2008 mental health note stated that he got into an argument with his daughter after he thought she had told him she wished he was dead.  The episode escalated to a point that he tried to get a gun to harm himself but was able to stop with intervention from his wife.  He had been drinking alcohol which seemed to make the situation much worse.  He stated that he attended the PTSD group and took his Paxil that he felt really helped.  He reported daily flashbacks and nightmares on a regular basis.  He felt the groups helped, but he was only able to attend on days when he could not work.  He reported no thoughts of harming himself or others.  In July 2008, he reported daily nightmares and flashbacks.  He still was having mood swings and anger at times, but he stated he was dealing with this.  He had no actual thoughts of harming himself or others.  

A November 2008 mental health note revealed the Veteran was back in the therapy group after an extended absence due to his job requirements,  He related how he recently thought that his family and friends would be better off without him.  He shared that he was now past these thoughts but was still troubled by his past during these times of year.  He stated that he got up at nights and walked around outside to clear his head and then went back to the dread of his nightmares.  In January 2009, he asked the group for help with his anxiety and stress attacks.  He indicated that he was having these attacks on a regular basis at both work and when he was trying to relax enough to sleep.  He still was having anger episodes but was using anger management techniques to help.  He continued to have nightmares four to five times a week and flashbacks several times some days and not others.  His wife had to handle most of the home and business affairs due to his inability to be around people he did not know or trust.  In February 2009, he shared that he was very appreciative of the group process, he had learned to control his anger, and was better able to deal with his family and other work stress due to medications and the group.  In March 2009, he was still having anger issues and was willing to try any method that might help.  He was supportive of his fellow vets and he had an overall positive group experience.  The examiner stated he was still having issues with his severe PTSD issues, and his wife had been concerned about his decline in physical function and the help she had to give him in dealing with the management of home and business.  The examiner noted a decline in his ability to manage his day to day needs and activities.  In an April 2009 mental health note, the Veteran was attentive and cooperative in group therapy.  He was trying to deal with his work and family stressors and not "blow my top anymore."  He was having more and more anger issues over what he had to go through with physical pain and mental stress.  He had no recent thoughts of harming himself or others.  He required the help of his wife and family in managing home and business affairs.  In May 2009, he was having very significant stress from his business and also having a difficult time with his PTSD issues and family stress as well.  He was trying to get along with his wife and daughter because he could not make it without his family.  He still related having flashbacks and nightmares almost every night and had significant pain from his combat wounds.  In August 2009, it was noted that the Veteran was still having problems with his PTSD.  However, he was attending church sometimes.  He was dealing with his anger and anxiety a little better.  He continued on his medication for his severe anxiety.  In September 2009, a letter was received from VA by the Veteran's mental health treatment therapist.  She stated that the Veteran was receiving intense PTSD treatment on a weekly basis.  He had severe PTSD symptoms that were described to affect his personal and professional lifestyle.  He was said to have required multiple drug adjustments in the recent past due to an increase in PTSD signs and symptoms.  He attended PTSD groups and individual therapy on a regular basis.  He required more assistance from his wife in dealing with his everyday home and business affairs.  

The Veteran underwent a VA mental health examination in October 2009.  Treatment records showed nightmares, daily flashbacks and mood symptoms.  He reported feeling depressed and felt he was losing it and didn't have drive anymore.  He reported he had a small business with good customers but he was now "sitting on his rusty butt and don't want to go to work."  His business was bulldozer work.  He related that he got jobs and agreed to the work, but did not show up when it was time to follow through.  He did not sleep well, sleeping two to three hours per night.  He stated that he got up and walked around the yard a lot during the night.  Sometimes he got more sleep and sometimes he got less.  He managed hygiene mostly once a day, but he indicated that there are times he went as long as 2.5 days without bathing.  He threatened a man in 2007 and there was a warrant out for his arrest.  He posted a property bond, went to court, pled guilty, paid the fine, and was given 30 days probation.  He consumed six to eight beers at least five days a week.  He was socially detached and had some family conflict in the past with his wife and his daughter.  

Mental status examination revealed the Veteran to be appropriately dressed with a soiled shirt.  His speech was spontaneous, clear and coherent.  He was emotionally detached.  His affect was constricted.  His mood was depressed.  He related sleep deprivation which caused him to not feel like doing anything.  He stated he was not productive when he had not slept well.  He stated he had severe panic attacks, occurring once per month.  He had good impulse control.  He had no suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene.  His memory was normal.  He avoided activities, places, or people that arouse recollection of the trauma.  He had feelings of detachment or estrangement from others.  He had restricted range of affect (unable to have loving feelings).  He had difficulty falling or staying asleep.  He also had irritability and outbursts of anger.  He had nightmares two times a month, with flashbacks varying in frequency.  He was uncomfortable in public and did not like crowds.  He lost interest in and motivation for activities such as working and being with friends.  He only had two friends.  He noted that the anger was better since being placed on medications, but it was still expressed as a problem.  The Veteran stated that he had lost several customers because he did not show up on the day of the job.  Those customers have since gone on to use others for bulldozing services.  He stated he had lost 12 weeks of work in the last 12 months because he did not want to be around people and he missed time to keep VA appointments.  The diagnosis was PTSD with depression and panic; severe and chronic.  His GAF was 50.  

A November 2009 mental health note indicated that the Veteran felt he would be better off and out of his pain but had no actual plan to harm himself.  He stated he was taking it one day at a time and felt he would be out of work (his business) by the first of the year.  He was able to be around only his family and close friends.  He was isolating more but able to talk a little to a military friend.  He stated he would get out on his land in the country and drive his truck when he was having a bad time.  He still related having flashbacks and nightmares several times a week.  He expressed that he was doing a little better in getting along with his children.  His GAF was 45 or below.  

In February 2010, the Veteran submitted a statement regarding how he was forced out of business due to his PTSD.  He stated that he began to see changes in 2007, becoming angry, hostile, and cutting his employees short.  He related that he began forgetting things and carried over to his customers.  His concentration went to "crap."  

An August 2012 addendum to the Veteran's October 2009 VA PTSD examination indicated, in pertinent part, that there was some indication of harm to others in the forms of fights and threats prior to February 2008 but little indication of suicidality prior to that time.  The examiner also indicated that she could not speculate on the meaning of the February 2006 note indicating a GAF of 45/70.  She stated that consultation with that provider was advised for clarification.  

In May 2016, M.L.C., MD prepared a diagnostic assessment of the Veteran's mental health condition.  Dr. M.L.C. reviewed the Veteran's medical record, service record, and ancillary information.  This also included a formal mental status examination.  Dr. M.L.C. indicated that the development of symptoms from 2006 through the present day prevented the Veteran from functioning in a reasonable fashion even in his moment to moment life within the safe environment of his home, let alone an occupational setting with complex requirements.  Therefore, according to the psychiatrist, the Veteran was found to be 100 percent disabled since at least December 2009, when he had to stop working entirely, but in reality, he was severely disabled by the time he sought treatment in 2006, when his deterioration began.  The diagnoses were PTSD, with dissociative symptoms, with delayed expression and alcohol use disorder, in sustained remission.  

During the entirety of the appeals period, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; necessary to warrant a 70 percent rating.  Total occupational and social impairment, indicative of the assignment of a 100 percent during this period, is not shown.  

During this period, the Veteran had GAF scores from a high of 60 to a low of 45, indicative of serious impairment.  Because there is no explanation in the record as to the meaning or time periods covered in the February 4, 2006 treatment note listing of GAFs, the Board will consider the GAF score to have been 45 at the time of the February 4, 2006 treatment note.  He was on medication for the entire appeals period, with increased dosage of Paxil and the addition of Vistaril  He had a depressed mood throughout, and on most occasions, daily nightmares and flashbacks.  As early as March 2006, he exhibited agitation with his customers in his business, and could not tolerate his grandchildren.  He had mood swings, and a temper, and described restless sleep.  In September 2006, he reported panic attacks, was isolated, low energy consistent with depression, and irritability and oversensitivity.  His symptomatology continued to be severe.  He reported in December 2007, that he hit a man over an argument and in April 2008, he had an argument with his daughter, escalating to cause himself harm with a gun.  In March 2009, there was continued decline with dealing with management of his home and his business,  and it was indicated in April 2009, that he needed help from his wife with managing home and business affairs.  He had a sleeping disorder, and described sleeping no more than 2-3 hours per night. He was noted to have only 2 friends and he maintained only minimal personal hygiene.  He walked outside often at night prior to coming into the house and getting little sleep  because of his nightmares.  The symptoms of the Veteran's PTSD were productive of findings exhibiting occupational and social impairment in family relations, judgment, thinking, or mood.  Again, in not entrenching itself in the list of enumerated symptoms, the Board finds that the totality of the evidence supports the assignment of no more than a 70 percent rating for PTSD during this period (April 17, 2006).  

At no time during the appeals period, has the Veteran experienced symptomatology indicative of total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name, or symptoms which approximate this level of disability, symptoms that are indicative of a total rating.  The Veteran's memory has been found to be intact, and he has not exhibited persistent delusions or hallucinations.  He has not exhibited persistent danger of hurting himself or others, but on occasion, has thought his family would be better without him, and relating that he punched a man on one occasion for calling him a liar.  Although he was unable to continue to run his business because of his inability to work consistently, treating his employees poorly, and inconsistency with his customers, he did not lose his memory for his own name, his business, or his family.  

Based on these findings, the Veteran warrants no more than a 70 percent rating, since the period from April 2006 and does not warrant a 100 percent rating at any time during the appellate period.  

The Board recognizes that the failure to meet the enumerated criteria of 
38 C.F.R. § 4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 100 percent rating at any time during the appellate period.  

 The Board has considered the Veteran's statements that his PTSD is worse.  He asserted, in essence, that he warranted an initial increased rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence, concerning the nature and extent of the Veteran's PTSD, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The symptoms of the Veteran's PTSD were compared with the applicable rating criteria and case law.  Although the applicable criteria provide for a higher rating, the Board fully explained why the higher rating was not warranted throughout.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 11; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the appellate period, a TDIU was granted, effective 
April 5, 2011.  As explained below, he is granted a TDIU, effective December 31, 2009.  As a result, the issue of a TDIU for any time from December 31, 2009 will no longer be before the Board.  Additionally, the issue of TDIU on a schedular basis prior to December 31, 2009 will be addressed on remand.   

TDIU prior to April 5, 2011

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2015).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

 The Veteran is service connected for PTSD, rated as 70 percent disabling, pleural cavity injury, right, secondary to GSW with fractures healed, 8th, 9th, 10th ribs, right, rated as 30 percent disabling, and scar, anterior abdominal wall, and bilateral hearing loss, both rated as noncompensable.  The total combined rating is 80 percent.  

It is important to note that there have been changes in the Veteran's ratings during the pendency of the claim.  Most recently, the Veteran was rated 30 percent for his initial rating for PTSD.  During the pendency of this claim, the Veteran's initial rating for PTSD was increased to 70 percent, and the Veteran's increased rating for pleural cavity injury was increased from 20 percent to 30 percent, effective April 17, 2006.  Service connection was granted, for bilateral hearing loss, rated as noncompensably disabling, effective April 17, 2006.  He is now attempting to obtain a TDIU rating prior to April 11, 2011, and the criteria for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a) from December 2009, have now been met.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

In the Veteran's Application for Increased Compensation Based On Unemployability (VA Form 21-8940) received in November 2011, the Veteran indicated that he reached the point that he could not remember his duties at work, could not sleep because of nightmares, and had panic attacks.  He stated that he could not work because of his service-connected PTSD, and total knee replacements of both his right and left knees, for which he is not service connected.  He last worked in December 2009.  His occupation that year was as a self-employed owner of an excavation company.  He also indicated that his highest education completed was high school.  He had no other training. 

In this claim, the medical evidence shows that the Veteran is 80 percent disabled, primarily for his 70 percent service-connected PTSD.  He has been noted to not have worked since 2009, when he closed his excavation business because he could no longer run the business himself and relied primarily on his wife to handle the business affairs.  He related during an October 2009 PTSD examination, that he was no longer able to follow through on bulldozer jobs because he was not showing up for work and his customers began to get their needs met elsewhere.  He had poor concentration, he did not want to be around people, and his absenteeism increased.  In February 2010, he stated that he had to close his business as he was driving it into the ground.  He became more isolated, and as previously stated, he only had 2 friends and his wife.  His medical records showed that he had pain due to his pleural cavity injury and, primarily, could not function due to his PTSD.  During his October 2009 VA examination, because of his anger, marital discord, inability to compete at his work, his sleep disturbance, and his problems with hygiene, the examiner stated that his prognosis was guarded as his treatment had not furthered his progress.  

As such, resolving reasonable doubt in the Veteran's favor, the symptoms that are due to his PTSD and his pleural cavity injury prevent him from securing and maintaining substantially gainful employment.  Therefore, TDIU is warranted from December 31, 2009.  


ORDER

A 70 percent schedular initial rating, and no higher, for PTSD, is granted, effective April 17, 2006, to February 1, 2008, subject to the laws and regulations governing payment of monetary benefits.  

A 100 percent schedular initial rating for PTSD from February 2, 2008, is denied.   

A TDIU is granted, from December 31, 2009 to April 4, 2011, subject to the laws and regulations governing monetary benefits.  


REMAND

Further development is necessary prior to final adjudication of this case.  

As to the issue of entitlement to service connection for TDIU, as a result of this Board decision, TDIU is granted, effective December 31, 2009.  Also as a result of this Board decision, the initial rating was increased to 70 percent for PTSD, effective April 17, 2006.  The Veteran's TDIU from December 31, 2009 was granted as a result of service-connected PTSD and pleural cavity injury residuals.  In a February 2010 memorandum from the Veteran, he reported to VA that he had closed his excavation business in December 2009.  In addition to the increase for PTSD, the Veteran has been service-connected for not only PTSD and pleural cavity injury residuals, he is also service-connected for scar, anterior abdominal wall, and bilateral hearing loss.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable due to service-connected disability, a retrospective VA opinion should be provided to determine whether his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation prior to December 31, 2009.  Moreover, consideration of marginal employment must also be considered.  38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to supplement the record with evidence of his inability to obtain and maintain substantially gainful employment prior to December 31, 2009.  This may be through the submission of tax returns for the years at issue (2006 to 2009) or other evidence establishing marginal employment.

2.  Provide the Veteran's claims folder to a suitably qualified VA clinician for comment on functional impairment caused solely by service-connected disabilities from April 17, 2006, to December 31, 2009.

The examiner should explain the rationale for any conclusions regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Nonservice-connected disabilities should be neither mentioned nor considered.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.   Consideration must also be given as to whether the Veteran's employment prior to December 31, 2009, was marginal employment in light of 38 C.F.R. § 4.16(a), as this has been raised by the Veteran's representative.  
 
3.  Then, adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


